Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, in the reply filed on 08/15/2022 is acknowledged. Applicant identified claims 1-14 as reading on the elected species. 
However, clam 3 calls for the deformed mesh comprising a plurality of mesh layers, which is directed to Species 8, 16 and 32. Please refer to paragraphs 0104, 0127 and 0169 of the PG Pub. Claim 5 calls for the deformed mesh comprising an array of nondeformed portion, which is directed to Species 8, 9, 10 and 11. Please refer to paragraphs 0102 to 0116 of the PG Pub. Claim 9 calls for a planar mesh disposed between the deformed mesh and the permeable wick, which is directed to Species 26. Please refer to paragraph 0148 of the PG Pub. Claim 12 calls for the deformed mesh comprising a first mesh layer with a first pore size and a second mesh layer with a second pore size that is different that the first pore size, which reads on species 8, 16 and 32 as being directed to a deformed mesh comprising a plurality of layers as applies to claim 3, above.
Claims 3, 5, 9, 12 and 15-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-2, 4, 6-8, 10-11 and 13-14 have been examined on their merits in this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plurality of mesh portions” and the “second plurality of mesh portions” of claims 1, 4, 6, 7, 8 and 10; the “an outer periphery” of the first casing layer and the “an outer periphery” of the second casing layer being bonded to each other of claim 1; and the “flat mesh portion” that extend from other portions of the deformed mesh of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 13-14 are objected to because of the following informalities: 
Regarding claim 2, in lines 1-2, add the word “the” between “wherein” and “deformed.”
Regarding claim 13, for clarity, the claim should read:
---wherein the deformed mesh comprises a metallic polymer, a metal coated polymer, a ceramic coated polymer, an ALD coated polymer, a copper coated steel, or a copper coated stainless steel.—
Regarding claim 14, in line 3, replace “one or meshes” with “one or more meshes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-8, 10-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, lines 9 and 10 recite “a first plurality of mesh portions that form vapor channels and a second plurality of mesh portions that form liquid channels.” Nowhere in the instant specification is there a mention of any kind of mesh portions forming vapor or liquid channels that may be readable on the Species restricted. Please also refer to the objection to the drawings, above. 
 	Regarding claim 6, there is no basis for the deformed mesh further comprising a substantially flat mesh portion that extends between either or both of each of the mesh portions of the first plurality of mesh portions or each of the mesh portions of the second plurality of mesh portions. Nowhere in the instant specification is there a mention of any kind of flat mesh portion extending from other mesh portions. Please also refer to the objection to the drawings, above.
Regarding claims 2, 4, 6-8, 10-11 and 13-14, the claims are rejected by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-8, 10-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the “a first plurality of mesh portions” and the “a first plurality of second portions” are since there is no mention whatsoever of any “portion” of any mesh in the instant specification or in the drawings.
Also regarding claim 1, in lines 3-4, it is unclear how the “an outer periphery” of the “first casing layer” and the “an outer periphery” of the “second casing layer” are bonded to each other. The instant specification does not discuss this limitation and the drawings clearly show, in all the embodiments, the first casing layer and the second casing layer being bonded to each other through their inner periphery. See also the drawing objection, above.
For the purpose of this examination, claim 1 has been interpreted to mean, in lines 3-4:
--…wherein the first casing layer and the second casing layer are bonded to each other.--.
For the purpose of this examination, the last limitation of claim 1, regarding “the deformed mesh comprising a mesh with a first plurality of mesh portions that form vapor channels and a second plurality of mesh portions that form liquid channels” has not been addressed in this Office Action based on the 112(b) rejection, above.
Regarding claim 6, it is unclear what the “flat mesh portion” of the deformed mesh is, since there is no mention whatsoever of any “flat mesh portion” of any mesh in the instant specification or in the drawings.
For the purpose of this examination, claim 6 (depending on claim 1) has not been addressed in this Office Action based on the 112(b) rejection, above.
For the purpose of this examination, claim 4 (depending on claim 1) has not been addressed in this Office Action based on the 112(b) rejection, above.
For the purpose of this examination, claim 7 (depending on claim 1) has been interpreted to mean:
--wherein a plurality of ridges or pillars are formed in the deformed mesh.--
For the purpose of this examination, claim 8 (depending on claim 6) has been interpreted to mean:
--the thermal ground plane according to claim 1, wherein the deformed mesh is disposed between the first casing layer and the second casing layer.--
For the purpose of this examination, claim 10 (depending on claim 1) has been interpreted to mean:
--wherein the deformed mesh is a mesh that has been compressed.--.
Regarding claims 2 and 13-14, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 6,269,866, herein “Yamamoto”).
Regarding claim 1, as best understood, Yamamoto discloses: 
a thermal ground plane (fig. 10) (it is noted, container -2- is a plate-like planar heat pipe, which is a type of vapor chamber/thermal ground plane, as it is well known in the art) [abs., lines 1-7] comprising:
a first casing layer (6) (fig. 10),
a second casing layer (7), wherein the first casing layer (6) and the second casing layer (7) are bonded to each other (fig. 10) [col. 11, lines 5-10 and col. 12, lines 16-18];
a working fluid (3) disposed within the first casing layer (6) and the second casing layer (7);
a permeable wick (11a) (permeable, since wick 11a is a capillary construction, col. 13, lines 35-39) disposed between the first casing layer (6) and the second casing layer (7) (clearly seen in fig. 10); and
a deformed mesh (11) disposed between the first casing layer (6) and the permeable wick (11a) (clearly seen in fig. 10) [col. 13, lines 40-42].
the limitation “the deformed mesh comprising a mesh with a first plurality of mesh portions that form vapor channels and a second plurality of mesh portions that form liquid channels” has not been addressed in this Office Action based on the 112(b) rejection, above.
Regarding claim 7, as best understood, Yamamoto discloses: 
a plurality of ridges (formed by protrusions -15-) being formed in the deformed mesh (11) (clearly seen in fig. 10) [col. 13, lines 40-42].


Regarding claim 8, as best understood, Yamamoto discloses: 
the deformed mesh (11) being disposed between the first casing (6) and the second casing layer (7) (clearly seen in fig. 10).
Regarding claim 10, as best understood, 
the recitation "the deformed mesh being a mesh that has been compressed" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Yamamoto, is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 11, Yamamoto discloses: 
the deformed mesh (11) including an internal artery (since the mesh is a net-like sheet, col. 13, lines 5-6, as applies to the embodiment of figure 10)
Regarding claim 14, Yamamoto discloses: 
the permeable wick (11a) comprising permeable structures selected from one mesh [col. 13, lines 46-48]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Regarding claim 2, Yamamoto discloses: 
the deformed mesh (11) comprising a plurality of fibers [col. 13, lines 5-9] but does not disclose the fibers being woven together.
However, the Examiner takes Official Notice of mesh-type capillary structures comprising fibers woven together for their use in the heat pipe/vacuum chamber art and the selection of any of these known materials would be within the level of ordinary skill in the art.  Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.
Regarding claim 13, Yamamoto does not disclose: 
the deformed mesh (11) comprising a metallic polymer, metal coated polymer, ceramic coated polymer, ALD coated polymer, copper coated steel, or copper coated stainless steel.
However, the Examiner takes Official Notice of mesh-type capillary structures comprising a metallic polymer, a metal coated polymer, a ceramic coated polymer, an ALD coated polymer, a copper coated steel, or a copper coated stainless steel for their use in the heat pipe/vacuum chamber art and the selection of any of these known materials would be within the level of ordinary skill in the art.  Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Regarding claim 4, the claim has not been addressed in this Office Action based on the 112(b) rejection, above.
Regarding claim 6, the claim has not been addressed in this Office Action based on the 112(b) rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763